Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, pages 6-7, filed June 30, 2021, with respect to claims 1-8 have been fully considered and are persuasive.  The objection of claims 1-8 has been withdrawn. 



Allowable Subject Matter

Claims 1-8 are allowable.

The following is an examiner’s statement of reasons for allowance: 
            
        With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20070188818 to Westcott discloses an image reading apparatus comprising (paragraph 39; imager 12):

      a support unit supporting the main body (paragraph 38; pedestal 20 for supporting the imager body);
      a posture switching unit configured to switch between a plurality of holding postures of the main body having different inclinations (paragraph 38, 42-44; pivoting mechanism 22 is configured to change the inclination/orientation of the imager 12 according to those shown in Fig. 3-5 having different inclination (holding posture)).




        JP 2009135672 to Kumamoto discloses a mode switching unit configured to switch between a plurality of modes corresponding to respective types of the document (paragraph 2-3, 45; based on document thickness (types of document), switching of reading mode using inversion or NO inversion in the feeding).

      US Patent Application Publication Pub. No. US 20200076974 to Koyanagi discloses displaying an alert when the posture of the device is not a predetermined posture (paragraph 134-138).



     
        In addition to the teachings of the claims 1 and 8 as a whole, the closest prior art of record failed to teach or suggest, 
        “display unit configured to display a first screen indicating support for a first combination of the holding posture and the mode, the first combination being permitted, and a second screen indicating non-support for a second combination of the holding posture and the mode, the second combination being prohibited; and
         a controller controlling a display through the display unit, wherein
         the controller displays the first screen on the display unit when a state is switched from a state that is not the first combination to a state of the first combination, and sets, as a second time, a time longer than a first time until when the first screen is displayed from a time of a changeover to the state of the first combination, and displays the second screen on the display unit after the second time elapses since a state was switched from a state that is not the second combination to a state of the second combination”

            Therefore, claims 2-6 are allowable for depending on claim 1.




        With regards to independent claim 7, the closest prior art of US Patent Application Publication Pub. No. US 20070188818 to Westcott discloses an image reading apparatus comprising (paragraph 39; imager 12):
         a main body including a reading unit reading a document and a document supply unit supplying the document to the reading unit (paragraph 39, 41; scanning camera 34 for reading document; paper feed apparatus 36 supplies document for scanning);
        a support unit supporting the main body (paragraph 38; pedestal 20 for supporting the imager body);
        a posture switching unit configured to switch between a plurality of holding postures of the main body having different inclinations (paragraph 38, 42-44; pivoting mechanism 22 is configured to change the inclination/orientation of the imager 12 according to those shown in Fig. 3-5 having different inclination (holding posture)).









         JP 2009135672 to Kumamoto discloses a mode switching unit configured to switch between a plurality of modes corresponding to respective types of the document (paragraph 2-3, 45; based on document thickness (types of document), switching of reading mode using inversion or NO inversion in the feeding).


        In addition to the teachings of the claim 7 as a whole, the closest prior art of record failed to teach or suggest, 
         “a display unit configured to display a first screen indicating support for a first combination of the holding posture and the mode, the first combination being permitted, and a second screen indicating non-support for a second combination of the holding posture and the mode, the second combination being prohibited; and
          a controller controlling a display through the display unit, wherein
          the controller does not display the second screen on the display unit even when a state is switched from a state that is not the second combination to a state of the second combination, and displays the second screen on the display unit when accepting an instruction to read the document in a state of the second combination”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


09/09/2021